Citation Nr: 0833886	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  06-14 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for bilateral hearing loss.

2.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for hypertension.

3.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for sociopathic personality disorder.

4.  Whether new and material evidence has been received in 
order to reopen a claim for entitlement to service connection 
for post-traumatic stress disorder (PTSD).

5.  Entitlement to service connection for PTSD. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
July 1969.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington that denied the veteran's application to reopen 
previously denied claims of entitlement to service connection 
for bilateral hearing loss, hypertension, sociopathic 
personality disorder, and PTSD. 

The veteran and his wife testified during a hearing before 
the undersigned Veterans Law Judge in July 2008; a transcript 
of that hearing is of record.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In a December 2004 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss, hypertension, sociopathic personality 
disorder, and PTSD.  The veteran did not perfect a timely 
appeal of these claims.

3.  None of the new evidence associated with the claims file 
since the December 2004 denial, when considered by itself or 
in connection with evidence previously assembled, relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for bilateral hearing loss, or raises a 
reasonable possibility of substantiating the claim for 
service connection for bilateral hearing loss.

4.  None of the new evidence associated with the claims file 
since the December 2004 denial, when considered by itself or 
in connection with evidence previously assembled, relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for hypertension, or raises a reasonable 
possibility of substantiating the claim for service 
connection for hypertension.

5.  None of the new evidence associated with the claims file 
since the December 2004 denial, when considered by itself or 
in connection with evidence previously assembled, relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for sociopathic personality disorder, or 
raises a reasonable possibility of substantiating the claim 
for service connection for sociopathic personality disorder.

6.  New evidence associated with the claims file since the 
December 2004 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for PTSD, and raises a reasonable 
possibility of substantiating the claim for service 
connection for PTSD.



CONCLUSIONS OF LAW

1.  The December 2004 RO rating decision that denied the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss, hypertension, sociopathic personality 
disorder, and PTSD is final.  38 U.S.C.A. § 7105(b) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  As evidence received since the RO's December 2004 denial 
is not new and material, the criteria for reopening the 
veteran's claim for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

3.  As evidence received since the RO's December 2004 denial 
is not new and material, the criteria for reopening the 
veteran's claim for service connection for hypertension are 
not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

4.  As evidence received since the RO's December 2004 denial 
is not new and material, the criteria for reopening the 
veteran's claim for service connection for sociopathic 
personality disorder are not met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).

5.  As evidence received since the RO's December 2004 denial 
is new and material, the criteria for reopening the veteran's 
claim for service connection for PTSD are met.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's petition to reopen his claims for 
service connection for bilateral hearing loss, hypertension, 
sociopathic personality disorder, and PTSD was received in 
January 2005.  Thereafter, he was notified of the provisions 
of the VCAA by the RO and Appeals Management Center (AMC) in 
correspondence dated in February 2005.  This letter notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claims, identified 
the veteran's duties in obtaining information and evidence to 
substantiate his claims, and provided other pertinent 
information regarding VCAA.  Thereafter, the claims were 
reviewed and a statement of the case was issued in April 
2006.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  Notice as to this matter was provided in March 
2006.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

A review of the February 2005 VCAA notice letter shows the 
AMC identified the basis for the denials in the prior 
decision and provided notice that described what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denials.  The Board finds the 
notice requirements pertinent to the issues on appeal 
addressed in this decision have been met.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence. A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, service personnel records, 
private treatment records, and all relevant VA treatment 
records pertaining to his claimed disabilities have been 
obtained and associated with his claims file.  

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

New and Material Evidence

In April 2004, the veteran filed claims of entitlement to 
service connection for bilateral hearing loss, hypertension, 
sociopathic personality disorder, and PTSD.  

Evidence of record included the veteran's service treatment 
records; service personnel records; statements from the 
veteran; internet research from the Vietnam Wall dated in 
December 2004; private treatment records concerning an 
unrelated eye condition; and VA treatment notes dated from 
February to December 2004.  

In a December 2004 rating decision, the RO denied entitlement 
to service connection for bilateral hearing loss, 
hypertension, sociopathic personality disorder, and PTSD.  
The RO denied the veteran's claims for service connection for 
bilateral hearing loss and hypertension, finding that neither 
disability occurred in nor was caused by service.  
Sociopathic personality disorder was noted to be identified 
during service but considered a congenital or developmental 
defect that was unrelated to military service and not subject 
to service connection.  Entitlement to service connection for 
PTSD was denied because the veteran had no confirmed 
diagnosis of PTSD.  It was further noted that while some of 
the veteran's stressful events were verified, the veteran's 
participation or presence at the incidents was not confirmed.

After being notified of the December 2004 denial, the veteran 
did not submit a notice of disagreement.  As such, that 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Thereafter, the veteran attempted to reopen his claims for 
entitlement to service connection for bilateral hearing loss, 
hypertension, sociopathic personality disorder, and PTSD in 
January 2005.  This appeal arises from the RO's July 2005 
rating decision that confirmed the previous denials of the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss, hypertension, sociopathic personality 
disorder, and PTSD.

Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2007).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  In this case, the last final denial of the claims 
was the December 2004 RO rating decision.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since the December 2004 
denial includes additional statements from the veteran; 
internet research information concerning Chu Lai mortars 
received in February 2006; private treatment records dated 
from 1993 to 2001; VA treatment notes dated from March 2004 
to February 2006; a February 2006 statement from a VA 
psychologist at the Portland Vet Center; and testimony from 
the July 2008 hearing transcript.

Private treatment records dated from 1993 to 2001 reflect 
treatment for hypertension and hearing loss.  Treatment notes 
dated beginning in June 1993 from F. W. M., M.D. show 
findings of elevated blood pressure and treatment for 
hypertension.  An October 2001 treatment note from that 
provider reflected discussion of the veteran's mood and 
depression.  

A May 1997 treatment note from J. F. S., M.D. noted a finding 
of hypertension.  Additional private treatment notes dated in 
August 1999, August 2000, October 2001 and October 2002 from 
Providence Portland Medical Center indicate that the veteran 
had no acute radiographic cardiopulmonary abnormalities.  

An August 2001 private audiology evaluation from Providence 
Plaza ENT Clinic noted findings of mild right ear high 
frequency hearing loss and moderate left ear high frequency 
hearing loss.  An additional May 2001 private audiology note 
was also associated with the record that included audiometric 
findings in graphic instead of numeric form.  Unfortunately, 
the Board is unable interpret audiograms which are presented 
in graphic rather than numerical form.  See Kelly v. Brown, 7 
Vet. App. 471 (1995).

VA treatment notes dated from March 2004 to February 2006 
reflect continued treatment for hypertension and substance 
abuse.  Treatment notes dated from March to November 2005 
list an impression that the veteran would fit the criteria 
for PTSD prior to treatment with atomoxetine, marked 
especially by findings of labile mood, anger, and 
flashbacks/nightmares.  A February 2006 VA treatment note 
indicates that the veteran had completed his substance abuse 
treatment program and would like the next level of PTSD care.  
A recommendation for consultation with the PTSD clinical team 
provider was noted in the record.  

In a February 2006 statement, a VA psychologist at the 
Portland Vet Center noted that the veteran had initiated 
treatment in October 2004 with that facility.  It was 
indicated that following a clinical evaluation, a social 
worker diagnosed the veteran with PTSD resulting from 
experiences in the military.  The VA psychologist reported 
that she concurred with that diagnosis. 

Bilateral Hearing Loss, Hypertension, and Sociopathic 
Personality Disorder

The additionally received evidence is "new" in the sense 
that it was not previously before agency decision makers.  
However, none of this evidence is "material" for purposes 
of reopening the claims for service connection for bilateral 
hearing loss, hypertension, and sociopathic personality 
disorder.

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the 
December 2004 rating decision is either cumulative or 
redundant of the evidence of record or does not raise a 
reasonable possibility of substantiating the claims.  
Evidence added to the record simply shows continued treatment 
for hearing loss and hypertension.  It clearly does not 
include competent evidence that the veteran's current claimed 
disabilities of bilateral hearing loss and hypertension were 
incurred in or aggravated by his active military service, 
which was the basis for the prior determinations.  

As noted by the RO in the prior denial, personality disorders 
are not considered diseases or injuries for compensation 
purposes, and are not considered disabilities for which 
service connection can be established.  See 38 C.F.R. §§ 
3.303(c), 4.9, 4.127 (2007); Winn v. Brown, 8 Vet. App. 510, 
516 (1996) (holding that 38 C.F.R. § 3.303(c), as it pertains 
to personality disorder, is a valid regulation).  Service 
connection may be granted, in limited circumstances, for 
disability due to aggravation of a constitutional or 
developmental abnormality by superimposed disease or injury.  
See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 
Vet. App. 513, 514-15 (1993).  However, new evidence of 
record does not show any objective medical findings or 
opinions concerning the in-service diagnosis of antisocial 
personality or the etiology of the veteran's claimed 
sociopathic personality disorder.  

Written statements from the veteran and his July 2008 hearing 
testimony reflect his continued assertions that he has 
current residuals of bilateral hearing loss, hypertension, 
and sociopathic personality disorder were incurred as a 
result of his active military service.  Aside from the fact 
that the veteran's assertions are, essentially, cumulative of 
such other assertions as were previously of record, the Board 
emphasizes that, as the veteran is a layperson without the 
appropriate medical training or expertise to render an 
opinion on a medical matter, neither is competent, on the 
basis of assertions, alone, to provide probative (i.e., 
persuasive) evidence on a medical matters-such as the 
etiology of a specific disability.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, where, as here, the claims 
turn on medical matters, unsupported lay statements, even if 
new, cannot serve as a predicate to reopen a previously 
disallowed claim.  See Hickson v. West, 11 Vet. App. 374 
(1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claims for service 
connection for bilateral hearing loss, hypertension, and 
sociopathic personality disorder has not been received.  As 
such, the requirements for reopening the claims are not met, 
and the December 2004 denial of the claims for service 
connection for bilateral hearing loss, hypertension, and 
sociopathic personality disorder remains final.  As the 
veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen his finally disallowed 
claims, the benefit-of-the-doubt doctrine is not applicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

PTSD

The evidence received since the December 2004 rating action 
is "new" in that it was not previously before agency 
decision makers at the time of that decision, and is not 
cumulative or duplicative of evidence previously considered.  
This evidence is "material", as it constitutes evidence 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and addresses the basis for the 
previous denial, i.e., the existence of a currently diagnosed 
PTSD disability.  Consequently, this evidence raises a 
reasonable possibility of substantiating the veteran's claim 
for service connection for PTSD.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
PTSD are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence not having been received, the 
request to reopen a claim for entitlement to service 
connection for bilateral hearing loss is denied.

New and material evidence not having been received, the 
request to reopen a claim for entitlement to service 
connection for hypertension is denied.

New and material evidence not having been received, the 
request to reopen a claim for entitlement to service 
connection for sociopathic personality disorder is denied.

To the limited extent that new and material evidence to 
reopen the claim for service connection for PTSD has been 
received, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further 
development on the matter of entitlement to service 
connection for PTSD is warranted.

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  Information concerning 
the VCAA was provided to the veteran by correspondence dated 
in February 2005.

Where, as here, the RO finds no new and material evidence to 
reopen and the Board, thereafter, finds that such new and 
material evidence has in fact been received (thus reopening 
the claim), then the case must be remanded to the RO for a de 
novo review of the entire record unless there would be no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, once a claim has been reopened, the 
statutory duty to assist arises.  See Anderson v. Brown, 9 
Vet. App. 542, 546 (1996).  After undertaking any development 
deemed necessary, the claim for service connection for PTSD 
should be adjudicated on the merits.

The veteran contends that he currently suffers from PTSD, as 
a result of events during his active military service.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
See 38 C.F.R. § 3.304(f) (2007).

Service treatment records clearly reflect that the veteran 
was treated for situational reaction in January and February 
1969.  In an April 1969 psychiatric consultation, the 
examiner noted that the veteran suffered from an inherent 
pre-existing personality defect not aggravated by service and 
listed a diagnosis of antisocial personality, chronic, 
severe, EPTE (existed prior to enlistment).  Service 
personnel records indicate that the veteran was in Vietnam 
from December 1966 to November 1967 and attached to VMFA-542 
MAG-13 1st MAW during that time.  It was further indicated 
that the veteran was involved in counter-insurgency 
operations in Vietnam from December 1966 to November 1967.  
An embarkation slip dated in December 1966 reflects that the 
veteran disembarked at Marine Corps Air Station (MCAS) Chu 
Lai, Republic of Vietnam.  The veteran's DD-214 reflects a 
military occupational specialty (MOS) of Aviation Ordnance 
Man. 

VA treatment notes dated from March to November 2005 list an 
impression that the veteran would fit the criteria for PTSD 
prior to treatment with atomoxetine, marked especially by 
findings of labile mood, anger, and flashbacks/nightmares.  A 
February 2006 VA treatment note indicates that the veteran 
had completed his substance abuse treatment program and would 
like the next level of PTSD care.  A recommendation for 
consultation with the PTSD clinical team provider was noted 
in the record.  In a February 2006 statement, a VA 
psychologist at the Portland Vet Center noted that the 
veteran had initiated treatment in October 2004 with that 
facility.  It was indicated that following a clinical 
evaluation, a social worker diagnosed the veteran with PTSD 
resulting from experiences in the military.  The VA 
psychologist reported that she concurred with that diagnosis. 

In June 2004 and October 2004 statements of record, the 
veteran alleged the following as his in-service stressful 
experiences: 1) In October 1967, the veteran witnessed a F-4B 
malfunction on take-off and crash in Chu Lai, Vietnam.  
Members of his unit dug through the wreckage and found only a 
boot with a foot in it.  He identified the casualties as 
pilot Maj. Jacks and rear seat as McGeary. 2)  In 1967, the 
veteran watched a "good friend" get hit with a missile 
while arming a plane.  3) In 1967, the veteran was left alone 
holding an armed detonator for about 20 minutes until he was 
able to set it on the ground.

The veteran's representative has provided documentation dated 
in December 2004 that G. G. Jacks is listed on the Vietnam 
Wall as having been killed in a non-hostile, fixed wing - 
pilot air loss, crash on land on October 16, 1967 in Quang 
Tin, South Vietnam.  In February 2006, the veteran submitted 
internet information concerning mortar fire on various Marine 
units stationed in Chu Lai, Vietnam during 1967.

The veteran's claimed in-service stressors were not submitted 
to the U.S. Army and Joint Services Records Research Center 
(JSRRC) for information that might corroborate them.  Further 
efforts consistent with the VA's duty to assist obligation 
are found to be necessary in order to assist the veteran in 
obtaining verification of the claimed in-service stressors 
leading to the onset of his claimed PTSD disability.  
Attention is called to VA Training Letter TL-07-02, 
(Resources for Research of Posttraumatic Stress Disorder 
(PTSD) Stressors and the TL07-02 Enclosures: Verification of 
In-Service Stressors Using Available Resources and Appendix A 
(Identification of Basic Information PTSD Stressor 
Corroboration Research), dated March 7, 2007. Effective 
August 9, 2007, a stressor verification site was also added 
to VA's "Rating Job Aids" webpage.  Development should be 
undertaken pursuant to instructions provided in the training 
letter.

The Board notes that stressor verification requires some 
specificity as to the dates the purported events occurred.  
In this case, the veteran's statements concerning stressful 
incidents during service have been, in some instances, 
unspecific.  In this regard, the Court has held that VA's 
duty to assist the veteran in developing the facts and 
evidence pertinent to a veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The veteran and his representative are requested to provide 
any additional information concerning the claimed stressor 
incidents during active service.

The claims file reflects that the veteran has received 
medical treatment for his claimed PTSD disability from the 
Portland Vet Center.  However, the claims file only includes 
a February 2006 statement from a psychologist at that 
facility.  As the record clearly indicates that the veteran 
has been treated by Portland Vet Center since October 2004, 
any additional records from this provider should be obtained.  
The RO should also obtain and associate with the claims file 
all outstanding VA records. The claims file reflects that the 
veteran has received medical treatment from the VA Medical 
Center (VAMC) in Portland, Oregon (Vancouver Division); 
however, as the claims file only includes records from this 
facility dated up to February 2006, any additional records 
from these facilities should be obtained.  

Consequently, any additional records from these facilities 
pertaining to the veteran's claimed PTSD disability should be 
requested and associated with the veteran's claims file.  See 
38 C.F.R. § 3.159(c) (2007).  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In view of the foregoing, the appeal is REMANDED for the 
following actions:

1.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his claimed 
PTSD since service.  Of particular 
interest are VA records of evaluation 
and/or treatment of the veteran's claimed 
PTSD, for the period from February 2006 to 
the present, from the Portland VAMC.  Also 
of particular interest are records of 
evaluation and/or treatment of the 
veteran's claimed PTSD, for the period 
from October 2004 to the present, from the 
Portland Vet Center.  After the veteran 
has signed the appropriate releases, those 
records not already associated with the 
claims folder, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review.

2.  The AMC/RO should contact the veteran 
and request additional details regarding 
the veteran's claimed stressors.  Each of 
the incidents must be more fully described 
with the dates of any and all incidents to 
within seven days if possible, the types 
and locations of the incidents, detailed 
descriptions of events, and any other 
identifying information.  The veteran is 
to be advised that verification of the 
incidents he has described, and ultimately 
the grant of service connection, is 
predicated on his providing as detailed a 
response as possible.

3.  Regardless of the veteran's response, 
additional development regarding the 
claimed in-service stressors should be 
undertaken pursuant to VA Training Letter 
07-02, as well as employing the stressor 
verification site added to VA's "Rating 
Job Aids" webpage on August 9, 2007.  
Thereafter, if further development is 
required, this REMAND, copies of the 
veteran's DD Form 214, service personnel 
records, and any stressor statement 
submitted, should be sent by the RO to the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly U.S. 
Armed Services Center for Research of Unit 
Records (USASCRUR)).  JSRRC should be 
requested to make an attempt to verify 
events related to the veteran's claimed 
stressors.  If unable to provide such 
information, they should be asked to 
identify the agency or department that may 
provide such information and follow-up 
inquiries should be conducted accordingly.



If any source requires a specific time 
period in order to search unit records, 
the RO should designate the two month time 
period from September 1967 to November 
1967 as well as any other time period 
supplied by the veteran in clarifying 
stressor data.  Once received, any 
documents must be reviewed in detail for 
purposes of stressor verification and 
associated with the veteran's claims 
folder.

4.  Following receipt of additional data 
from the NPRC, JSRRC, and/or any 
additional source, as well as the 
completion of any additional development 
suggested by the any of the aforementioned 
organizations, the RO must prepare a 
report detailing the nature of any in-
service stressful event(s), verified by 
the data on file.  The report and/or 
determination relating to each of the 
foregoing must then be added to the claims 
file.

5.  Thereafter, and only if one or more 
in-service stressors that has been 
verified, the veteran is to be afforded a 
VA medical examination by a physician in 
the specialty of psychiatry.  The purpose 
of such examination is to ascertain the 
nature and etiology of the veteran's 
claimed PTSD.  The veteran's claims folder 
in its entirety is to be furnished to the 
psychiatrist for use in the study of this 
case.  Such examination is to include a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive mental status evaluation.  
Any indicated diagnostic studies, 
including psychological testing, must also 
be accomplished if deemed warranted by the 
psychiatrist.  All established psychiatric 
diagnoses are then to be fully set forth.

It is requested that the psychiatrist 
offer an opinion, with full supporting 
rationale, as to whether the veteran has 
PTSD meeting the criteria of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994), and, if so, whether it is 
at least as likely as not that the 
veteran's PTSD is the result of any 
verified in-service event(s).  Such 
discussion must include the examiner's 
opinion as to the presence or absence of 
linkage between current symptoms of the 
veteran and any verified stressor(s).

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

7.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


